Opinion issued July 10, 2014.




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-14-00325-CV
                          ———————————
DRAKE ALLIANCE CORPORATION, THE DRAKE COMPANY, BRYAN
WALKER, KEN STRASSER, JEFFREY RAINS, JEFFREY RICHARDSON,
              AND TOM SCANNELL, Appellants
                           V.
                 ACTION BOX COMPANY, INC., Appellee



                  On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Case No. 2014-12493



                        MEMORANDUM OPINION

      Appellants, Drake Alliance Corporation, The Drake Company, Bryan

Walker, Ken Strasser, Jeffrey Rains, Jeffrey Richardson, and Tom Scannell, have
filed an unopposed motion to dismiss the appeal. No opinion has issued. See TEX.

R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.




                                         2